DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the orthogonal projection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106768331 A) in view of Yang (US 20150145405 A1).
With regards to claims 1 and 17, Wang discloses a sensing device comprising: first base substrate 2; a second base substrate [0029] (the array photodetector 5 may be mounted on a shell, wherein the shell corresponds to the second base substrate) opposite to the first base substrate; a detection channel between the first base substrate and the second base substrate (Figs. 3 and 4; wherein the channel comprises the region between the first base substrate and the second base substrate); a quantum dot light emitting layer 3 on a side of the first base substrate that is close to the second base substrate, and including a plurality of quantum dot light emitting units (Figs. 3 and 4, see corresponding description); and a sensor layer 5, including a plurality of sensors in one-to-one 
With regards to claim 2, Yang does not teach the claimed configuration. However, to sufficiently prevent light leakage, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wang with a grid or lattice patterned black matrix with walls high enough to limit crosstalk.
With regards to claim 5, Wang discloses wherein the quantum dot light emitting layer is formed by adopting at least one selected from the group consisting of quantum dots of different types and quantum dots of different sizes [0014] (Preferably, the quantum dot colloidal units consist of dispersed nanoparticles of cadmium sulfide and cadmium selenide in a polyvinyl butyral resin; different quantum dot colloidal units have different nanoparticle particle sizes).
With regards to claims 6, 7, and 16, Wang discloses the claimed invention comprising a plurality of sensors in one-to-one correspondence with the plurality of quantum dot light emitting units [0032] (each quantum dot colloid unit corresponds to a photosensitive surface 6) but does not specify the claimed sensor layer and orthogonal projection of the sensor layer. Nevertheless, such a configuration would have been known and considered obvious in order to improve optical communication between the sensor layer and the QD emitting layer.

With regards to claims 18 and 20, Wang discloses the claimed invention according to the claims above but does not specify the specific fabrication steps. However, it is noted that such steps were generally known in the manufacture of QD array layers. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wang with the claimed steps to arrive at the invention of claim 1.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106768331 A) in view of Yang and Shin (KR 20160111142 A).
With regards to claim 3, Wang does not specify the claimed protective layer. Shin teaches a device comprising a quantum dot (QD) array comprising a protective layer 271 to prevent deterioration due to external air and/or moisture. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wang with the claimed protective layer.
With regards to claim 4, Wang teaches the invention according to claim 3, but does not teach the claimed sizes. However, those skilled in the art appreciate that the claimed configuration would have been known and considered obvious in view of optimizing quantum dot isolation and environmental protection.

s 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106768331 A) in view of Yang and Cai (US 20160218141 A1).
With regards to claims 13-15, Wang does not teach the claimed electrodes and corresponding configuration. Nevertheless, those skilled int eh art appreciate that QDs can generally be excited either optically or electrically. For example, Cai teaches that by inputting different voltages into the electrodes, the quantum dots can be excited to emit light [0036]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wang with the claimed configurations in order to provide wither independently controlled QDs or QDs capable of emitting light at different intensities, as taught by Cai.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884